


Exhibit 10.2


The Laclede Group


2006 Equity Incentive Plan
Performance Contingent
Restricted Stock Award Agreement




THIS AGREEMENT, made as of this 5th day of December 2007, between The Laclede
Group, Inc. (the “Company”) and «Name» (the “Participant”).


Pursuant to the terms of the Company’s 2006 Equity Incentive Plan, as approved
by shareholders in January 2006, (the “Plan”), this Award allows the Participant
to earn up to [insert maximum] shares of Common Stock conditioned upon the
execution and delivery by the Company and the Participant of this Agreement
setting forth the terms and conditions applicable to such award.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:
 
        1.            Award of Restricted Stock.  Pursuant and subject to the
terms and conditions set forth herein and in the Plan, the Company awards to the
Participant, effective as of the Award Date, a maximum of «Grant»
(«Spelled_Out») shares of Common Stock of the Company, subject to the terms,
conditions and restrictions described in this Agreement and in the Plan (the
“Performance Contingent Restricted Stock”).  Of the Performance Contingent
Restricted Stock,
     ·  
[insert target number] shares (“Performance Restricted Shares”) are issued on
the Award Date and Participant shall have all of the rights of a shareholder of
the Company with respect to such shares, including the right to vote and to
receive dividends, but such shares remain subject to the performance
contingencies in Section 5 and non-transferability restrictions in Section 7 of
this Agreement

     ·  
[insert delta to get to high performance number] shares (“Potential Performance
Restricted Shares”) represent shares, all or some of which the Participant may
earn if performance exceeds Target, but as to which Participant shall have no
rights of a shareholder.  Such rights shall only be obtained, if at all, once
performance during the Performance Period has exceeded Target, the Board has
certified to such attainment, and one or more Potential Performance Restricted
Shares are delivered to the Participant.

 
        2.            Award Date.  The Award Date of the Performance Contingent
Restricted Stock awarded under this Agreement is December 5, 2007.
 

        3.            Incorporation of Plan.  All terms, conditions and
restrictions of the Plan are incorporated herein and made part hereof as if
stated herein.  If there is any conflict between the terms and conditions of the
Plan and this Agreement, the terms and conditions of the Plan, as interpreted by
the Administrator, shall govern.  All capitalized terms used herein, but not
otherwise defined, shall have the meaning given to such terms in the Plan.
 
        4.            Restrictions and Conditions.  Except as otherwise provided
in this Agreement, Participant shall forfeit any and all right to the
Performance Contingent Restricted Stock upon Participant’s termination of
employment with the Company and its subsidiaries for any reason prior to the end
of the Performance Period.
 
        5.            Lapse of Restrictions.  The Participant accepts this
Performance Contingent Restricted Stock Award and agrees that the restrictions
relative to such Award shall lapse only following the conclusion of the
Performance Period and only to the extent that one or more of the Performance
Contingencies set forth in Appendix A have been met or exceeded.  If performance
on neither Performance Contingency has been achieved at or above Threshold, then
all Performance Contingent Restricted Stock is forfeited.  If performance on one
or more of the Performance Contingencies has been achieved between the Threshold
and Target or Target and High Performance levels of performance, the
Administrator shall interpolate for performance between the applicable levels
and shall determine the number of shares of Performance Contingent Restricted
Stock as to which the restrictions shall lapse.  Because the Company cannot
issue fractional shares, the Administrator will round to the nearest whole
number of shares of Performance Contingent Restricted Stock in such
interpolations.


The Award will be subject to forfeiture of up to 50% of the shares earned based
upon performance relative to the Performance Contingencies, as determined by the
Administrator in its sole discretion, if the Company’s Total Shareholder Return,
as defined in Appendix A, for the Performance Period is in the bottom quartile
relative to the defined comparator group identified by the Administrator.


Vesting of any Performance Restricted Shares as well as the issuance, if any, of
Potential Performance Restricted Shares under this Agreement shall occur on the
business day immediately following the date of the certification by the Board of
Directors (“Certification Date”) of (a) the satisfaction of one or more of the
Performance Contingencies and (b) the number of shares of Performance Contingent
Restricted Stock to be vested or issued; provided, that no Performance
Contingent Restricted Stock shall vest or be issued if Participant is terminated
with or without Cause or if the Participant voluntarily terminates employment
with the Company and all of its subsidiaries prior to the Certification
Date.  Any Potential Performance Restricted Shares that the Board certifies are
earned will be issued and delivered to the Participant in no event later than
March 15 of the year following the end of the Performance Period.  Any
Performance Restricted Shares or Potential Performance Restricted Shares as to
which any or all of the respective Performance Contingencies has not been
satisfied shall be forfeited.

2





Notwithstanding the foregoing,


  (i)  
In the event of a Change in Control, the Performance Contingent Restricted Stock
shall be deemed earned at Target prorated based on the number of months in the
Performance Period to the date of the Change in Control and all restrictions as
to such number of shares shall lapse if:

 

(a)      the Award has not otherwise been forfeited and    
(b)     
the successor or surviving corporation (or parent thereof) does not assume this
Award or replace it with a comparable award, provided further that if the Award
is assumed or replaced, such assumed or replaced Award shall provide that the
restrictions shall lapse if Participant is involuntarily terminated without
Cause within 24 months of the Change in Control (a “Change in Control
Termination”);



 (ii)  
if a Participant leaves the employment of the Company and its subsidiaries due
to death, Disability or retirement (including early retirement and disability
retirement) prior to the end of the Performance Period, the Participant will be
eligible to earn a prorated Award, as the Administrator may determine, based on
the number of full months as a Participant during the Performance Period and
will be eligible to receive the underlying shares if the Performance
Contingencies are satisfied and the restrictions lapse as outlined above.

 
        6.            How Shares are Held.  The Performance Restricted Shares
shall be held by a Company custodian until all of the restrictions have lapsed
and all applicable terms and conditions have been met.  The Company shall
deliver to the Participant the number of whole shares of Performance Restricted
Shares as to which the Administrator has determined the restrictions have lapsed
as provided in Section 5.  Potential Performance Restricted Shares, when earned,
shall be issued and delivered as provided in Section 5.
 
        7.            Shares Non-Transferable.  The Performance Contingent
Restricted Stock shall not be transferable by Participant and may not be, sold,
assigned, disposed of, or pledged or hypothecated as collateral for a loan or as
security for performance of any obligation or for any other purpose until, with
respect to the Performance Restricted Shares, after the restrictions have lapsed
as provided in Section 5 and, with respect to the Potential Performance
Restricted Shares, after such shares have been issued and delivered to the
Participant.

3



 
        8.            No Right to Continued Employment.  Nothing in this
Agreement shall confer on the Participant any right to continuance of employment
by the Company or a subsidiary, nor shall it interfere in any way with the right
of Participant’s employer to terminate Participant’s employment at any time.
 
        9.            Tax Withholding and Tax Election.  The Company shall not
be obligated to deliver any shares of Performance Contingent Restricted Stock
until Participant pays to the Company in cash, or any other form of property
acceptable to the Company, the amount required to be withheld for any federal,
state or local income, FICA or other taxes of any kind with respect to such
shares.  The Participant may, by notice to the Company, elect to have such
withholding satisfied by a reduction of the number of whole shares otherwise so
deliverable, such reduction to be calculated based on the Fair Market Value of
the Common Stock on the date the restrictions lapse as provided in Section
5.  The Company and its subsidiaries shall, to the extent permitted by law, have
the right to deduct such taxes, from any payment of any kind otherwise due to
Participant.  Until the restrictions have lapsed as provided in Section 5, any
dividends paid relative to the Performance Restricted Shares shall be treated as
compensation and subject to tax withholdings in accordance with tax laws then in
effect.


The Participant may, but is not required to, elect to apply the rules of Section
83(b) of the Internal Revenue Code, as amended, (“Code”) to the issuance of
Performance Restricted Shares that is subject to a substantial risk of
forfeiture.  If the Participant makes an affirmative election under Section
83(b) of the Code, the Participant must file such election within 30 days after
the date of this Agreement with the Internal Revenue Service and notify the
Company within 30 days after making such election.
 
        10.            Confidential Information and Restrictions on Soliciting
Employees.  Notwithstanding any provision of this Agreement to the contrary, the
Participant shall pay to the Company the Fair Market Value of the Performance
Contingent Restricted Stock vested and issued to Participant under this Award
if, during the period beginning on the date hereof and ending eighteen months
following the date the Participant’s employment with the Company and its
subsidiaries terminates (provided that such termination is other than a Change
in Control Termination), the Participant: (1) discloses Confidential
Information, as defined below, to any person not employed by the Company or any
of its subsidiaries or not engaged to render services to the Company or any of
its subsidiaries; or (2) Solicits Employees, as defined below.  Fair Market
Value shall be calculated on the date of the first violation of this Section 10.


For purposes of this Section 10, “Confidential Information” means information
concerning the Company, its subsidiaries and their business that is not
generally known outside the Company, and includes (A) trade secrets;
(B) intellectual property; (C) methods of operation and processes;
(D) information regarding present and/or future products, developments,
processes and systems; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
cost information; (F) personnel data; (G) business plans, marketing plans,
 
4


financial data and projections; and (H) information received in confidence from
third parties. This provision shall not preclude the Participant from use or
disclosure of information known generally to the public other than by his or her
disclosure of such information or of information not considered confidential by
persons engaged in the business conducted by the Company or subsidiary or from
disclosure required by law or court order.


“Solicits Employees” means the Participant’s direct or indirect hire of, solicit
to hire, or attempt to induce (or Participant’s assisting of any third party to
hire, solicit or attempt to induce) any employee of the Company or a subsidiary
(who is an employee of the Company or a subsidiary as of the time of such hire
or solicitation or attempt to hire) or any former employee of the Company or a
subsidiary (who was employed by the Company or a subsidiary within the 12-month
period immediately preceding the date of such hire or solicitation or attempt to
hire) to leave the employment of the Company or a subsidiary.
 
        11.            Integration.  This Agreement, and the other documents
referred to herein or delivered pursuant hereto which form a part hereof,
contain the entire understanding of the parties with respect to its subject
matter.  There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein.  This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter and may only be amended by mutual
written consent of the parties.
 
        12.            Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Missouri,
without regard to the provisions governing conflict of laws.
 
        13.            Compliance with Laws and Regulations.  The obligation of
the Company to deliver shares of Common Stock under this Award shall be subject
to all applicable federal and state laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required.
 
        14.            Participant Acknowledgment.  By accepting these Awards,
the Participant acknowledges receipt of a copy of the Plan, and acknowledges
that all decisions, determinations and interpretations of the Administrator in
respect of the Plan and this Agreement shall be final and conclusive.

5





In addition, the Participant expressly acknowledges that violation by the
Participant of Section 10 of this Agreement will obligate the Participant to pay
to the Company the Fair Market Value of the Performance Contingent Restricted
Stock that becomes vested or is issued pursuant to Section 5.





   The Laclede Group, Inc.    

 

   By:  
 
       
D. H. Yaeger
     Title:   Chairman of the Board, President and Chief         Executive
Officer               
«Name»

 
 
 







6



Appendix A to Stock Award to
«Name»


Performance Period.  The “Performance Period” for this Award shall be the period
beginning October 1, 2007 and ending September 30, 2010.


Performance Contingencies.  The “Performance Contingencies” for this Award
include two performance measures:  EPS Growth and Dividend Growth as specified
below:


EPS Growth  – EPS Growth is measured as the average of the annual earnings per
share of Common Stock for the Company’s fiscal years 2008, 2009 and 2010.  The
Threshold, Target, and High Performance levels of performance and performance
contingent restricted stock (PCRS) as to which restrictions may lapse are as
follows:

 
Threshold
Target
High Performance
Level of Performance
Average of $   per share or above
Average of $   per share or above
Average of $  per share or above
Number of PCRS as to which restrictions lapse
[1/3 of PCRS in grant x 70%]
[2/3 of PCRS in grant x 70%]
[# of PCRS in grant x 70%]



Dividend Growth  – Dividend Growth is measured as the total dividends per share
declared on the Company’s common stock in fiscal year 2010.  The Threshold,
Target and High Performance levels of performance and PCRS as to which
restrictions may lapse are as follows:

 
Threshold
Target
High Performance
Level of Performance
Dividends declared of $   per share or above
Dividends declared of $   per share or above
Dividends declared of $   per share or above
Number of PCRS as to which restrictions lapse
[1/3 of PCRS in grant  x 30%]
[2/3 of PCRS in grant x 30%]
[# of PCRS in grant x 30%]



Total Shareholder Return for the Company or for a comparator company shall be
calculated as follows:
  

    Average share price for the 7/1/10 – 9/30/10 quarter    +   value of
reinvested dividends    =   Total end of performance period value              –
  average share price for the 7/1/07 – 9/30/07 quarter      =   Total value
created in performance period              ÷   average share price for the
7/1/07 – 9/30/07 quarter      =   Total Shareholder Return    

 
 
 
 
 
 

7





Illustration:  If a Participant received an award of 150 shares of Performance
Contingent Restricted Stock with 100 shares being Performance Restricted Shares
and 50 shares being Potential Performance Restricted Shares and if the
Administrator determines that the Company attained Target Performance on the EPS
Performance Contingency, midway between Target and High Performance on the
Dividend Growth Performance Contingency, and TSR exceeded the 50th percentile of
the comparator group, then upon the Board’s certification of such performance
the 100 Performance Restricted Shares would vest and 8 shares of the 50
Potential Performance Restricted Shares would be issued and delivered to the
Participant.

8


